Marr, J.,
held the cause not removable and cited Watson v. Bondurant, 30 La. Ann. 1, and proceeded: —
In all this litigation our predecessors have maintained, and we think correctly, that the relation between Cavaroc & Son and Fairbanks & Gilman was that of debtor and creditor, under a contract which fixed their respective rights.
It is not possible to consider Cavaroc & Son in any sense as sub-lessees, because they were not to pay rent or storage. The sugar and molasses were not liable for the rent, as our predecessors decided in Coleman’s Case, and as we now decide with respect to the claim of the association. We do not see how, where the property itself is not liable, where the owner of that property is not liable to the lessor for his rent, there can be any right or claim of the lessor on the proceeds of the sale of that property; and we know of no principle upon which it can be maintained that the lessor has any lien or privilege upon the debt due to the lessee by a third person, not a sub-lessee, except where the lessor had acquired such right by seizing the debt in the-*55hands of the debtor by garnishment under attachment of fieri facias, just as any creditor might do.
The association made no such seizure; and if it were proven that Cavaroc & Son owed Fairbanks & Gilman, and that the debt was secured by lien and privilege, the association would have no greater right or interest in that debt, or in the property or proceeds by which it was secured, than any other creditor of Fairbanks & Gilman.
As to D. & J. D. Edwards, the answers of Cavaroc & Son, garnishees, are conclusive, until they are disproved; and they cannot be attacked otherwise than by formal traverse, a direct rule and notice to the garnishees.
As to John Coleman, this court decided finally against him, that Cavaroc & Son were not liable to him, and that the proceeds in question were not liable for the rent due him by Fairbanks & Gilman.
(The rest of the opinion is occupied by an examination of the intricate accounts, and their explanation).

Judgment affirmed.